DETAILED ACTION

Allowable Subject Matter
Claims 4-20 are allowed (renumbered as 1-17).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose an on-route transportations monitoring system (figure 1) for sending an emergency alert to a target terminal, comprising:
one or more network ports (38, figure 2) to communicate with user terminals (54) registered with an online transportation service platform (150, paragraphs 0048-0047);
logic circuits (16, 17) coupled to the one or more network ports, wherein during operation the logic circuits:
initiate a transportation transaction (service request 156) between a passenger (user 152, rider 154) and a driver (160) through the online transportation service platform, the passenger accessing the online transportation service platform via a first user terminal (client device 54) associated with the passenger, the driver accessing the online transportation service platform via a second user terminal (paragraphs 0038-0033 and 0046-0048); send first signals to the first user terminal to generate a first presentation including registration information of the driver (paragraphs 0039-0041 and 0043-0044); determine an occurrence of a predefined emergency by receiving an alert for the occurrence of the predefined emergency from the first user terminal, the alert resulting from activation of an alert button as part of a user interface displayed by the first user terminal (paragraphs 0084-0085); receive the emergency information from the first user terminal (paragraph 0085); and send second signals including the emergency information to a target terminal (enforcement agency, paragraph 0085), the emergency information including a location of the occurrence of the predefined emergency and the registration information of the second party (paragraphs 0086-0087), such as found in Khan (US 2017/0127215).
The prior art of record does not teach or suggest, in the claimed combination, an on-route transportation monitoring system for sending an emergency alert to a target terminal in response to obtain a reference position on the driving route away from a first current position of the target vehicle; determine a second current position of the target vehicle after a reference time; determine a distance between the second current position and the reference position is greater than a preset distance; and send a signal to a target terminal indicating an abnormal condition that the target vehicle is off-route, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 8, 2022